Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 10, 2015

                                    No. 04-15-00076-CV

                        IN THE INTEREST OF R.E.Y., A CHILD,

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02744
                   Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

      David Zarate's notification of late reporter's record is hereby NOTED.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court